Exhibit 10.2
 
AMENDED AND RESTATED SECURITY AGREEMENT
By
BIOSCRIP, INC.,
as Borrower
and
THE GUARANTORS PARTY HERETO
and
HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
Dated as of March 25, 2010
as
Amended and Restated
as of December 28, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page(s)  
Article I DEFINITIONS AND INTERPRETATION
    2  
SECTION 1.1 Definitions
    2  
SECTION 1.2 Interpretation
    10  
SECTION 1.3 Resolution of Drafting Ambiguities
    10  
SECTION 1.4 Perfection Certificate
    10  
 
       
Article II GRANT OF SECURITY AND SECURED OBLIGATIONS
    10  
SECTION 2.1 Grant of Security Interest
    10  
SECTION 2.2 Filings
    12  
 
       
Article III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL
    13  
SECTION 3.1 Delivery of Certificated Securities Collateral
    13  
SECTION 3.2 Perfection of Uncertificated Securities Collateral
    13  
SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest
    13  
SECTION 3.4 Other Actions
    14  
SECTION 3.5 Joinder of Additional Pledgors
    19  
SECTION 3.6 Supplements; Further Assurances
    19  
 
       
Article IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    20  
SECTION 4.1 Title
    20  
SECTION 4.2 Validity of Security Interest
    20  
SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral
    21  
SECTION 4.4 Other Financing Statements
    21  
SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc.
    21  
SECTION 4.6 Location of Inventory and Equipment
    22  
SECTION 4.7 Corporate Names; Prior Transactions
    22  
SECTION 4.8 Due Authorization and Issuance
    22  
SECTION 4.9 Consents, etc.
    23  
SECTION 4.10 Pledged Collateral
    23  
SECTION 4.11 Insurance
    23  
SECTION 4.12 Payment of Taxes; Compliance with Legal Requirements; Contesting
Liens; Charges
    23  
SECTION 4.13 Access to Pledged Collateral, Books and Records; Other Information
    24  
 
       
Article V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
    24  
SECTION 5.1 Pledge of Additional Securities Collateral
    24  
SECTION 5.2 Voting Rights; Distributions; etc.
    24  

i



--------------------------------------------------------------------------------



 



              Page(s)  
SECTION 5.3 Default
    25  
SECTION 5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests
    26  
 
       
Article VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
    26  
SECTION 6.1 Representations and Warranties
    26  
SECTION 6.2 Grant of License
    26  
SECTION 6.3 Registration
    27  
SECTION 6.4 No Violations or Proceedings
    27  
SECTION 6.5 Protection of Collateral Agent’s Security
    27  
SECTION 6.6 After-Acquired Property
    28  
SECTION 6.7 Litigation
    28  
SECTION 6.8 Intent-to-Use Trademark and Service Mark Applications
    29  
 
       
Article VII CERTAIN PROVISIONS CONCERNING ACCOUNTS
    29  
SECTION 7.1 Special Representation and Warranties
    29  
SECTION 7.2 Maintenance of Records
    30  
SECTION 7.3 Legend
    30  
SECTION 7.4 Modification of Terms, etc.
    30  
SECTION 7.5 Collection
    30  
 
       
Article VIII REMEDIES
    31  
SECTION 8.1 Remedies
    31  
SECTION 8.2 Notice of Sale
    33  
SECTION 8.3 Waiver of Notice and Claims; Other Waivers; Marshalling
    33  
SECTION 8.4 Standards for Exercising Rights and Remedies
    34  
SECTION 8.5 Certain Sales of Pledged Collateral
    35  
SECTION 8.6 No Waiver; Cumulative Remedies
    37  
SECTION 8.7 Certain Additional Actions Regarding Intellectual Property
    37  
 
       
Article IX PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION
OF PROCEEDS
    37  
SECTION 9.1 Proceeds of Casualty Events and Collateral Dispositions
    37  
SECTION 9.2 Application of Proceeds
    37  
 
       
Article X MISCELLANEOUS
    38  
SECTION 10.1 Concerning Collateral Agent
    38  
SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    39  
SECTION 10.3 Continuing Security Interest; Assignment
    39  
SECTION 10.4 Termination; Release
    40  
SECTION 10.5 Modification in Writing
    40  

ii



--------------------------------------------------------------------------------



 



              Page(s)  
SECTION 10.6 Notices
    40  
SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
    41  
SECTION 10.8 Severability of Provisions
    42  
SECTION 10.9 Execution in Counterparts
    42  
SECTION 10.10 Business Days
    42  
SECTION 10.11 Waiver of Stay
    42  
SECTION 10.12 No Credit for Payment of Taxes or Imposition
    43  
SECTION 10.13 No Claims Against Collateral Agent
    43  
SECTION 10.14 No Release
    43  
SECTION 10.15 Overdue Amounts
    43  
SECTION 10.16 Obligations Absolute
    43  
SECTION 10.17 Amendment and Restatement
    44  
 
       
SCHEDULES
       
 
       
Schedule 1 Financing Statements and Intellectual Property Registrations
       
 
       
EXHIBITS
       
 
       
Exhibit 1 Issuer’s Acknowledgment
       
Exhibit 2 Securities Pledge Amendment
       
Exhibit 3 Joinder Agreement
       
Exhibit 4 Copyright Security Agreement
       
Exhibit 5 Patent Security Agreement
       
Exhibit 6 Trademark Security Agreement
       

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SECURITY AGREEMENT
     This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of March 25, 2010
and as AMENDED AND RESTATED as of December 28, 2010 (as so Amended and Restated,
and as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the provisions hereof,
this “Agreement”), made by BioScrip, Inc., a Delaware corporation (“Borrower”)
and the guarantors from time to time party hereto by execution of this Agreement
or otherwise by execution of a Joinder Agreement (collectively, the
“Guarantors”), as pledgors, assignors and debtors (Borrower, together with the
Guarantors, in such capacities and together with any successors in such
capacities, collectively, the “Pledgors,” and each, a “Pledgor”), in favor of
Healthcare Finance Group, LLC (“HFG”) as successor to Jefferies Finance LLC
(“Jefferies”), in its capacity as collateral agent pursuant to the Credit
Agreement (as hereinafter defined), as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Collateral Agent”).
R E C I T A L S:
     A. Borrower, the Guarantors, the Collateral Agent, the lending institutions
(the “Lenders”) and other entities party thereto are parties to that certain
credit agreement, dated as of March 25, 2010, as such credit agreement is being
Amended and Restated in its entirety as of the date hereof pursuant to the terms
of an amended and restated credit agreement (as so amended and restated and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
     B. The Guarantors have, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations.
     C. Borrower, the Guarantors and the Collateral Agent entered into this
Agreement (as in effect immediately prior to the Restatement Date, the “Existing
Agreement”) to , among other things, secure the payment and performance of the
Secured Obligations.
     D. Borrower and the Guarantors have received and will continue receive
substantial direct and indirect benefits from the execution, delivery and
performance of the Secured Obligations under the Credit Agreement and the other
Loan Documents and are, therefore, willing to enter into this Agreement, which
shall amend and restate the Original Security Agreement in its entirety in the
manner set forth herein.
     F. Each Pledgor is, or as to Pledged Collateral acquired by such Pledgor
after the date hereof will be, the legal and/or beneficial owner of the Pledged
Collateral pledged by it hereunder.
     G. This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Secured Obligations.
     H. It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement and a condition to the Issuing Bank issuing Letters
of Credit under the Credit

 



--------------------------------------------------------------------------------



 



Agreement that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement.
A G R E E M E N T:
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree to AMEND AND
RESTATE the Original Security Agreement on the Restatement Date in its entirety
as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     SECTION 1.1 Definitions.
     (a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.
     (b) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
     (c) The following terms shall have the following meanings:
     “Account Debtor” shall mean any person who may become obligated to any
Pledgor under, with respect to, or on account of, an Account, Chattel Paper or
any General Intangible (including a payment intangible).
     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
now owned or hereafter acquired by any Pledgor, including (i) all accounts
receivable, including accounts receivable pursuant to Reimbursement Approvals,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC), (ii) all of each Pledgor’s rights in, to and under all purchase orders or
receipts for goods or services, (iii) all of each Pledgor’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (iv) all rights to payment due to any
Pledgor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by any
Pledgor or in connection with any other transaction (whether or not yet earned
by performance on the part of any Pledgor) and (v) all collateral security of
any kind, now or hereafter in existence, given by any Account Debtor or other
person with respect to any of the foregoing.

2



--------------------------------------------------------------------------------



 



     “Acquisition Document Rights” shall mean, with respect to each Pledgor,
collectively, all of such Pledgor’s rights, title and interest in, to and under
the Acquisition Documents, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Acquisition Documents,
(ii) all rights and remedies relating to monetary damages, including
indemnification rights and remedies, and claims for monetary damages under or in
respect of the agreements, documents and instruments referred to in the
Acquisition Documents or related thereto and (iii) all proceeds, collections,
recoveries and rights of subrogation with respect to the foregoing.
     “Additional Pledged Interests” shall mean, collectively, with respect to
each Pledgor, (i) all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of any
issuer of Initial Pledged Interests or any interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests in each such issuer or under any Organizational Document of any
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other equity interests from time to time
acquired by such Pledgor in any manner and (ii) all membership, partnership or
other equity interests, as applicable, of each limited liability company,
partnership or other entity (other than a corporation) hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of such
limited liability company, partnership or other entity, together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such membership,
partnership or other equity interests and any and all interest of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
membership, partnership or other interests, from time to time acquired by such
Pledgor in any manner.
     “Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, Equity Interests, agreements,
additional shares of capital stock of whatever class of any issuer of the
Initial Pledged Shares or any other equity interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests issued by any such issuer under any Organizational Document of
any such issuer, and the certificates, instruments and agreements representing
such interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such interests, from time to
time acquired by such Pledgor in any manner and (ii) all the issued and
outstanding shares of capital stock of each corporation hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements or
additional shares of capital stock of whatever class of such corporation,
together with all rights, privileges, authority and powers of such Pledgor
relating to such shares or under any Organizational Document of such
corporation, and the certificates, instruments and agreements representing such
shares and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to such shares, from time to time acquired
by such Pledgor in any manner.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereof.
     “Bailee Letter” shall have the meaning assigned to such term in Section
3.4(i).

3



--------------------------------------------------------------------------------



 



     “Borrower” shall have the meaning assigned to such term in the preamble
hereof.
     “Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Pledged Collateral.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
     “Collection Account” shall have the meaning set forth in the Collateral
Management Agreement.
     “Commercial Motor Vehicles” shall mean motor vehicles used primarily for
commercial purposes.
     “Commodity Account Control Agreement” shall mean a commodity account
control agreement in a form that is reasonably satisfactory to the Collateral
Agent.
     “Contracts” shall mean, collectively, with respect to each Pledgor, all
sale, service, performance, equipment or property lease contracts, agreements
and grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), to which such Pledgor is a
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
     “Control” shall have the meaning specified in the UCC as applicable to the
relevant Pledged Collateral.
     “Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement(s), the Lockbox Agreements, the Securities Account Control
Agreement(s) and the Commodity Account Control Agreement(s).
     “Copyright Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 4.
     “Copyrights” shall mean, collectively, with respect to each Pledgor, all
works of authorship (whether protected by statutory or common law copyright,
whether established or registered in the United States or any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished), and all copyright registrations and
applications made by such Pledgor, in each case, whether now owned or hereafter
created or acquired by such Pledgor, including the copyrights, registrations and
applications listed on Schedule 14(c) to the Perfection Certificate, together
with any and all (i) rights and privileges arising under applicable Legal
Requirements with respect to such Pledgor’s use of such copyrights,
(ii) renewals and extensions thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

4



--------------------------------------------------------------------------------



 



     “Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.
     “Deposit Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent and the applicable
Pledgor(s) thereto, among the Collateral Agent, the applicable Pledgor(s) and
the bank at which the applicable Deposit Account is held, granting Control over
such Deposit Account to the Collateral Agent.
     “Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include each Lockbox Account and all accounts and sub-accounts relating to
any of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.
     “Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
     “Electronic Funds Transfer Instruction” shall have the meaning assigned to
such term in Section 3.4(d).
     “Excluded Property” shall mean (A) any lease, license, contract, property
rights or agreement to which any Pledgor is a party or any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Pledgor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Legal
Requirement or principles of equity); provided, however, that such security
interest shall attach immediately and automatically at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and, to the extent severable, shall attach immediately to any portion
of such lease, license, contract, property rights or agreement that does not
result in any of the consequences specified in clauses (i) or (ii) of this
definition, including any Proceeds of such lease, license, contract, property
rights or agreement; (B) to the extent applicable, Pledged Interests, Pledged
Shares and Successor Interests to the extent such Pledged Interests, Pledged
Shares and Successor Interests are not required to be pledged as Pledged
Collateral pursuant to Section 5.11(b) of the Credit Agreement; (C) the Deposit
Accounts described in Section 3.4(c) as being excluded from the operation
thereof; or (D) to the extent provided in Section 5.11(b) of the Credit
Agreement in respect of Equity Interests in certain Foreign Subsidiaries.
     “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, now
owned or hereafter acquired by such Pledgor and, in any event, shall include
(i) all of such Pledgor’s rights, title and interest in, to and

5



--------------------------------------------------------------------------------



 



under all insurance policies and coverages and Contracts, (ii) all know-how and
warranties relating to any of the Pledged Collateral or any of the Mortgaged
Property (if any), (iii) any and all other rights, claims, choses-in-action and
causes of action of such Pledgor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral or any of the Mortgaged Property (if any), (v) all
lists, books, records, correspondence, ledgers, printouts, files (whether in
printed form or stored electronically), tapes and other papers or materials
containing information relating to any of the Pledged Collateral or any of the
Mortgaged Property (if any), including all customer or tenant lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, appraisals, recorded knowledge, surveys, studies, engineering reports,
test reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral or any of the Mortgaged
Property (if any) and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) to the extent such Pledgor’s rights, title and interests therein may
be assigned pursuant hereto, all Accreditations, Permits, Reimbursement
Approvals, Licenses, and all other licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Authority (or any person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral or any of the Mortgaged Property (if any) including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation, and (vii) all rights to reserves,
payment intangibles, deferred payments, deposits, refunds or indemnification
claims to the extent the foregoing relate to any Pledged Collateral or any
Mortgaged Property (if any) and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral or any of the
Mortgaged Property (if any).
     “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including (i) all goodwill
connected with the use of and symbolized by any Intellectual Property Collateral
in which such Pledgor has any interest, (ii) all know-how, trade secrets,
customer and supplier lists, proprietary information, inventions, methods,
plans, policies, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.
     “Guarantors” shall have the meaning assigned to such term in the preamble
hereof.
     “Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other Equity Interests (other than in a corporation),
as applicable, of each issuer described in Schedule 11 to the Perfection
Certificate, together with all rights, privileges, authority and powers of such
Pledgor in and to each such issuer or under any Organizational Document of each
such issuer, and the certificates, instruments and agreements representing such

6



--------------------------------------------------------------------------------



 



membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other interests.
     “Initial Pledged Shares” shall mean, collectively, with respect to each
Pledgor, the issued and outstanding shares of capital stock of each issuer that
is a corporation described in Schedule 11 to the Perfection Certificate,
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests in each such issuer or under any Organizational
Document of each such issuer, and the certificates, instruments and agreements
representing such shares of capital stock and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Initial Pledged Shares.
     “Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange and
acceptances.
     “Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.
     “Intercompany Notes” shall mean, with respect to each Pledgor, the
Intercompany Note and all intercompany notes hereafter acquired by such Pledgor
and all certificates, instruments or agreements evidencing the Intercompany Note
and such intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof to the
extent permitted pursuant to the terms hereof.
     “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
     “Jefferies” shall have the meaning assigned to such term in the preamble
hereto.
     “Joinder Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 3.
     “Lenders” shall have the meaning assigned to such term in the recitals
hereto.
     “Licenses” shall mean, collectively, with respect to each Pledgor, all
license and distribution agreements with, and covenants not to sue, any other
party with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

7



--------------------------------------------------------------------------------



 



     “Lockbox Accounts” shall mean, collectively, with respect to each Pledgor,
(i) each lockbox or other collection account or any other Deposit Account and
all accounts and sub-accounts relating to any of the foregoing accounts, in each
case into which any Accounts payable by (a) Medicare/Medicaid Account Debtors or
(b) Insurers (as defined in the Collateral Management Agreement) are held or
have been deposited, and including in all cases the “Lockbox Accounts” (as such
term is defined in the Collateral Management Agreement),and (ii) all cash,
funds, checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.
     “Lockbox Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Collateral Agent among the Collateral Agent, the
applicable Pledgor and the bank at which the applicable Lockbox Account is held,
and including in all cases each “Depositary Agreement” (as such term is defined
in the Collateral Management Agreement).
     “Lockbox Bank” shall have the meaning assigned to such term in
Section 3.4(d).
     “Medicaid/Medicare Account Debtor” or “Medicare/Medicaid Account Debtor”
shall mean any Account Debtor which is (i) the United States of America acting
under the Medicaid or Medicare program adopted pursuant to Title XVIII or Title
XIX of the Social Security Act or any other federal healthcare program,
including TRICARE/CHAMPUS and the Veteran’s Administration, (ii) any state or
the District of Columbia acting pursuant to a Medicaid program adopted pursuant
to Title XIX of the Social Security Act or any other state health care program,
(iii) any agent, carrier, administrator or intermediary for any of the foregoing
or (iv) any other Governmental Entity (as such term is defined in the Collateral
Management Agreement).
     “Mortgaged Property” shall have the meaning assigned to such term in any
Mortgages (if any).
     “Patent Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5.
     “Patents” shall mean, collectively, with respect to each Pledgor, all
patents owned by, and all patent applications and registrations made by, such
Pledgor (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), including those listed
on Schedule 14(a) to the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable Legal Requirements with
respect to such Pledgor’s use of any patents, (ii) inventions and improvements
described and charged therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations in part thereof, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
     “Payroll Account” shall mean any Deposit Account of a Pledgor that is used
by such Pledgor solely as a payroll account for the employees of such Pledgor;
provided that, at no time, shall the aggregate amount contained in any such
account exceed the total amount of payroll payable to such employees by such
Pledgor within the immediately succeeding 30 days.

8



--------------------------------------------------------------------------------



 



     “Perfection Certificate” shall mean that certain perfection certificate
dated the date hereof, executed and delivered by each Pledgor (or Pledgors)
party thereto in favor of the Collateral Agent for the benefit of the Secured
Parties, and each other Perfection Certificate (which shall be in the form of
Exhibit I-1 to the Credit Agreement and in substance reasonably acceptable to
the Collateral Agent) executed and delivered by the applicable Pledgor(s) in
favor of the Collateral Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 3.5, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time by a Perfection Certificate Supplement or otherwise in accordance with the
Credit Agreement.
     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1.
     “Pledged Interests” shall mean, collectively, the Initial Pledged Interests
and the Additional Pledged Interests.
     “Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.
     “Pledged Shares” shall mean, collectively, the Initial Pledged Shares and
the Additional Pledged Shares.
     “Pledgor” shall have the meaning assigned to such term in the preamble
hereof.
     “Secured Obligations” shall mean (i) in the case of Borrower, the
Obligations (as defined in the Credit Agreement) and (ii) in the case of any
Pledgor (other than Borrower), the Guaranteed Obligations.
     “Securities Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent, among the Collateral
Agent, the applicable Pledgor and the applicable Securities Intermediary or
Commodity Intermediary.
     “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Intercompany Notes and the Distributions.
     “Securities Pledge Amendment” shall mean an agreement substantially in the
form annexed hereto as Exhibit 2.
     “Successor Interests” shall mean, collectively, with respect to each
Pledgor, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company, partnership or other entity owned by such Pledgor (unless such
successor is such Pledgor itself) formed by or resulting from any consolidation
or merger in which any person listed on Schedule 1(a) to the Perfection
Certificate is not the surviving entity.
     “Trademark Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 6.

9



--------------------------------------------------------------------------------



 



     “Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by such Pledgor and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including those listed on
Schedule 14(b) to the Perfection Certificate together with any and all
(i) rights and privileges arising under applicable Legal Requirements with
respect to such Pledgor’s use of any trademarks, (ii) goodwill associated
therewith, (iii) renewals thereof, (iv) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present and future infringements thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided, however, that if by reason of
mandatory provisions of applicable Legal Requirements, any or all of the
attachment, perfection or priority of the Collateral Agent’s and the other
Secured Parties’ security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions relating to such provisions.
     SECTION 1.2 Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.
     SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
     SECTION 1.4 Perfection Certificate. The Perfection Certificate and all
descriptions of Pledged Collateral, schedules, amendments and supplements
thereto are and shall at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
     SECTION 2.1 Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations now or hereafter
existing, each Pledgor hereby pledges and grants to the Collateral Agent for the
ratable benefit of the Secured Parties, a lien on and security interest in and
to all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, whether now existing or hereafter arising
or acquired from time to time (collectively, the “Pledged Collateral”):

10



--------------------------------------------------------------------------------



 



               (i) all Accounts;
               (ii) all Equipment (including Commercial Motor Vehicles), Goods,
Inventory and Fixtures;
               (iii) all Documents, Instruments and Chattel Paper;
               (iv) all Contracts;
               (v) all Letter-of-Credit Rights (whether or not the letter(s) of
credit is evidenced by a writing);
               (vi) all Securities Collateral;
               (vii) all Investment Property;
               (viii) all Intellectual Property Collateral;
               (ix) the Commercial Tort Claims described on Schedule 15 to the
Perfection Certificate;
               (x) all General Intangibles;
               (xi) all Deposit Accounts;
               (xii) all Securities Accounts, and all Investment Property held
therein or credited thereto;
               (xiii) all Commodity Accounts;
               (xiv) all money, cash, cash equivalents, securities and other
property of any kind of such Pledgor;
               (xv) all Acquisition Documents and Acquisition Document Rights;
               (xvi) all Supporting Obligations;
               (xvii) all books and records pertaining to the Pledged
Collateral;
               (xviii) to the extent not covered by clauses (i) through
(xvii) above, choses in action and all other personal property of such Pledgor,
whether tangible or intangible; and
               (xix) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

11



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in clauses (i) through
(xix) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property.
In addition, (i) the Pledgors shall from time to time at the reasonable request
of the Collateral Agent give written notice to the Collateral Agent identifying
in reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request, and (ii) from and after the Restatement Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, lease or license, a provision that would prohibit the
creation of a Lien on such permit, lease or license in favor of the Collateral
Agent unless (x) no Event of Default has occurred and is continuing and (y) such
Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.
     SECTION 2.2 Filings.
     (a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements and
amendments or assignments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement, continuation statement or amendment relating to the Pledged
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) in the case of a financing statement filed as a fixture filing
or covering Pledged Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Pledged Collateral relates. Each Pledgor agrees to provide all information
described in the immediately preceding sentence to the Collateral Agent promptly
upon request. Such financing statements may describe the collateral in the same
manner as described herein or may contain a description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole but reasonable discretion, is necessary, advisable or
prudent to ensure the perfection or priority of the security interest in the
collateral granted to the Collateral Agent in connection herewith, including,
describing such property as “all assets whether now owned or hereafter acquired”
or “all personal property whether now owned or hereafter acquired” (regardless
of whether any particular asset comprised in the Pledged Collateral falls within
the scope of Article 9 of the UCC).
     (b) Each Pledgor hereby ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Pledged Collateral if filed prior to the date
hereof.
     (c) Each Pledgor hereby ratifies its authorization for the Collateral
Agent, and further authorizes the Collateral Agent, to file filings with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office or any similar office in any other country), including this
Agreement, the Copyright Security Agreement, the Patent Security Agreement and
the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the pledge and
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

12



--------------------------------------------------------------------------------



 



ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
     SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a valid, enforceable,
perfected first priority security interest therein (subject to Permitted Liens).
Each Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (and in any event within 5 Business Days) upon
receipt thereof by such Pledgor be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto. All certificated Securities Collateral shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed undated instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to the security interest hereunder.
In addition, the Collateral Agent shall have the right at any time in its
reasonable discretion to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.
     SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a valid,
enforceable and perfected first priority security interest (subject to Permitted
Liens) in all uncertificated Securities Collateral pledged by under this
Agreement that are in existence on the date hereof. Each Pledgor hereby agrees
that if any issuer of Securities Collateral is organized in a jurisdiction that
does not permit the use of certificates to evidence equity ownership or any of
the Securities Collateral are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, (i) if necessary to perfect a
first priority security interest (subject to Permitted Liens) in such Securities
Collateral, cause such pledge to be recorded on the equityholder register or the
books of the issuer, cause the issuer to execute and deliver to the Collateral
Agent an acknowledgment of the pledge of such Securities Collateral
substantially in the form of Exhibit 1 annexed hereto, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Collateral Agent the right to transfer such Securities Collateral
under the terms hereof and, upon the Collateral Agent’s reasonable request,
provide to the Collateral Agent an opinion of counsel, in form and substance
reasonably satisfactory to the Collateral Agent, confirming such pledge and
perfection thereof and (ii) to the extent permitted by applicable Legal
Requirements, cause such Securities Collateral to become certificated and
delivered to the Collateral Agent in accordance with the provisions of Section
3.1.
     SECTION 3.3 Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that the only
filings, registrations and recordings necessary to perfect the security interest
granted by each Pledgor to the Collateral

13



--------------------------------------------------------------------------------



 



Agent in respect of the Pledged Collateral (to the extent that a security
interest therein may be perfected by filing a financing statement or filing this
Agreement or a short form thereof with the United States Copyright Office or the
United States Patent and Trademark Office) are listed on Schedule 1 hereto. All
such filings, registrations and recordings have been delivered to the Collateral
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each applicable governmental, municipal or other office
specified in Schedule 1 hereto. Each Pledgor agrees that at the sole cost and
expense of the Pledgors, (i) such Pledgor will maintain the security interest
created by this Agreement in the Pledged Collateral as a valid, enforceable,
perfected first priority security interest (subject to Permitted Liens) and
shall defend such security interest against the claims and demands of all
persons, (ii) such Pledgor shall furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Pledged
Collateral and such other reports in connection with the Pledged Collateral as
the Collateral Agent may reasonably request, all in reasonable detail and
(iii) at any time and from time to time, upon the written request of the
Collateral Agent, such Pledgor shall promptly and duly execute and deliver, and
file and have recorded, such further instruments and documents and take such
further action as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the rights and
powers herein granted, including (x) the filing of any financing statements and
amendments thereof, continuation statements and other documents (including this
Agreement) under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and (y) the execution and
delivery of Control Agreements, the Copyright Security Agreements, the Trademark
Security Agreements and the Patent Security Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by applicable Legal Requirements to perfect (to the extent a
security interest in such Pledged Collateral may be so perfected under
applicable Legal Requirements), continue and maintain a valid, enforceable and
perfected first priority security interest (subject to Permitted Liens) in the
Pledged Collateral as provided herein and to preserve the other rights and
interests granted to the Collateral Agent hereunder, as against third parties,
with respect to the Pledged Collateral.
     SECTION 3.4 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s and the other Secured Parties’ security interest in the
Pledged Collateral, each Pledgor represents and warrants and covenants as
follows, in each case at such Pledgor’s own expense, to take the following
actions with respect to the following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, each
Pledgor hereby represents and warrants that (i) no amounts individually or in
the aggregate in excess of $250,000 payable under or in connection with any of
the Pledged Collateral are evidenced by any Instrument or Tangible Chattel Paper
other than the Intercompany Note and the Instruments and Tangible Chattel Paper
listed on Schedule 12 to the Perfection Certificate, (ii) the Intercompany Note
has been properly assigned and delivered to the Collateral Agent, accompanied by
an endorsement to the Intercompany Note in the form attached thereto undated and
duly executed in blank by each Pledgor and (iii) each such Instrument and each
such item of Tangible Chattel Paper individually or in the

14



--------------------------------------------------------------------------------



 



aggregate in excess of $250,000 has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment undated and duly executed in blank. If any amount, individually or in
the aggregate, in excess of $250,000 then payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Instrument or Tangible
Chattel Paper, the Pledgor acquiring such Instrument or Tangible Chattel Paper
shall promptly (and in any event within 5 Business Days) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment undated and duly executed in blank as the Collateral
Agent may from time to time reasonably request; provided, however, that so long
as no Event of Default has occurred and is continuing, upon written request by
such Pledgor, the Collateral Agent shall promptly (and in any event within 5
Business Days) return such Instrument (other than the Intercompany Note) or
Tangible Chattel Paper to such Pledgor from time to time, to the extent
necessary for collection in the ordinary course of such Pledgor’s business.
     (b) Deposit Accounts. Each Pledgor hereby represents and warrants that
(i) as of the date hereof, each Pledgor has neither opened nor maintains any
Deposit Accounts (x) in which the Pledgors customarily maintain funds in excess
of $100,000, individually or in the aggregate, other than the Deposit Accounts
listed on Schedule 16(a) to the Perfection Certificate, or (y) into which
Accounts payable by Medicare/Medicaid Account Debtors are held or have been
deposited, other than the Deposit Accounts listed on Schedule 16(b) to the
Perfection Certificate, (ii) each applicable Pledgor and the relevant bank(s)
shall have executed and delivered to the Collateral Agent, with respect to
Deposit Accounts and Lockbox Accounts (other than Lockbox Accounts related to
Medicare/Medicaid Account Debtors), other than Payroll Accounts, a Deposit
Account Control Agreement or Lockbox Agreement, as applicable, with respect to
each of the Deposit Accounts listed on Schedule 16(a) to the Perfection
Certificate or such Pledgor(s) has closed such accounts, (iii) the Collateral
Agent shall have a valid, enforceable and perfected first priority security
interest (subject to Permitted Liens) in such Deposit Accounts listed on
Schedule 16(a) by Control, (iv) each applicable Pledgor and the relevant banks
shall execute and deliver to the Collateral Agent a Lockbox Agreement with
respect to each of the Lockbox Accounts listed on Schedule 16(b) to the
Perfection Certificate or the Pledgors shall close such accounts, (v) the
Collateral Agent shall have a valid and perfected first priority security
interest in such Lockbox Accounts listed on Schedule 16(b) by dominion and
control (subject only to non-consensual Permitted Liens arising by operation of
applicable Legal Requirements and which are entitled, by operation of such Legal
Requirements, to priority over the Collateral Agent’s security interest
therein), (vi) the Collateral Agent’s first priority security interest in such
Lockbox Accounts listed on Schedule 16(b) shall become and shall remain
enforceable, subject only to the Collateral Agent obtaining the consent of the
applicable Medicare/Medicaid Account Debtor, compliance with applicable Health
Care Laws, or obtaining an Order from a court of competent jurisdiction
recognizing and permitting the enforcement of such security interest and
(vii) as of the date hereof, the funds contained in each Lockbox Account are
either required under the terms of a Lockbox Agreement to be, or in fact are,
transferred to a Deposit Account maintained by a Pledgor (and then subsequently
transferred to the Collection Account) or to the Collection Account, in each
case within one Business Day following receipt of such funds in the Lockbox
Account subject to such lockbox agreement.
     (c) No Pledgor shall hereafter establish and maintain any Deposit Account
(including any Lockbox Account) unless (1) the applicable Pledgor shall have
given the Collateral Agent five Business Days’ prior written notice of its
intention to establish such new Deposit Account with a bank or other financial
institution, (2) such Bank shall be reasonably acceptable to the Collateral
Agent and (3) such Bank and such Pledgor shall have duly executed and delivered
to

15



--------------------------------------------------------------------------------



 



the Collateral Agent a Deposit Account Control Agreement (or an amendment to an
existing Deposit Account Control Agreement) with respect to such Deposit Account
or, in the case of a Lockbox Account, a Lockbox Agreement (or an amendment to
any existing Lockbox Agreement) with respect to such Lockbox Account. The
Collateral Agent shall not give any instructions directing the disposition of
funds from time to time credited to any Deposit Account (other than any Lockbox
Account) or withhold any withdrawal rights from such Pledgor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing or, after giving effect to any
withdrawal, would occur. The provisions of this Section 3.4(c) shall not apply
to (i) any Payroll Accounts or (ii) any other Deposit Account in which the
Pledgors customarily maintain less than $25,000, individually or in the
aggregate (with respect to any financial institution) (other than any Lockbox
Account). No Pledgor has granted or shall grant Control of any Deposit Account
(including any Payroll Account) to any person other than the Collateral Agent.
     (d) Special Provisions Regarding Accounts Payable by Medicare/Medicaid
Account Debtors; Lockbox Accounts; Lockbox Agreements. Each Pledgor shall
maintain, in its name and at its expense, one or more Lockbox Accounts with one
or more banks reasonably acceptable to the Collateral Agent (each, including in
all cases each “Lockbox Bank” (as such term is defined in the Collateral
Management Agreement), a “Lockbox Bank”), and shall execute with each Lockbox
Bank one or more Lockbox Agreements reasonably acceptable to the Collateral
Agent, and such other agreements related thereto as the Collateral Agent may
reasonably require. Each Pledgor shall ensure that all collections of its
respective Accounts payable by Medicare/Medicaid Account Debtors are paid and
delivered directly from Medicare/Medicaid Account Debtors into the appropriate
Lockbox Account in accordance with the applicable Lockbox Agreement, and shall
complete and submit to the applicable Medicare/Medicaid Account Debtors all
necessary Form CMS-588 or other forms or instructions required in order to
accomplish the foregoing (the “Electronic Funds Transfer Instruction”). To the
extent that any Accounts payable by Medicare/Medicaid Account Debtors are
collected by any Pledgor are not sent directly to the appropriate Lockbox
Account but are received by any Pledgor or any of its Affiliates, such
collections and proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately remitted, in the form received, to the
appropriate Lockbox Account. No Pledgor shall instruct or authorize any
Medicare/Medicaid Account Debtor to deposit amounts payable by such
Medicare/Medicaid Account Debtor into any account other than the appropriate
Lockbox Account, which shall at all times be subject to an effective Lockbox
Agreement. Each Pledgor shall notify the Collateral Agent in writing promptly
(and in any event within 5 Business Days) of any revocation, suspension,
termination, restriction, limitation, denial or nonrenewal affecting any
Electronic Funds Transfer Instruction.
     (e) Securities Accounts and Commodity Accounts. (i) Each Pledgor hereby
represents and warrants that (1) as of the date hereof, it has neither opened
nor maintains any Securities Accounts or Commodity Accounts in which the amount
and/or fair market value, individually or in the aggregate, of the financial
assets and/or commodity contracts, as the case may be, held from time to time in
all such accounts does not exceed $100,000, other than those listed on Schedule
16(c) to the Perfection Certificate, (2) as of the date hereof, each applicable
Pledgor and the relevant Securities Intermediary or Commodity Intermediary have
executed and delivered to the Collateral Agent a Securities Account Control
Agreement or Commodity Account Control Agreement, as applicable, for each
Securities Account or Commodity Account

16



--------------------------------------------------------------------------------



 



listed on Schedule 16(c) to the Perfection Certificate, or the Pledgors have
closed such accounts, (3) the Collateral Agent has a valid, enforceable and
perfected first priority security interest (other than Permitted Liens) in such
Securities Accounts and Commodity Accounts by Control, and (4) it does not hold,
own or have any interest in any certificated securities or uncertificated
securities other than those constituting Pledged Securities and those maintained
in Securities Accounts or Commodity Accounts listed on Schedule 16(c) to the
Perfection Certificate or in respect of which the Collateral Agent has Control.
If any Pledgor shall at any time hold or acquire any certificated securities
constituting Investment Property and having a fair market value, individually or
in the aggregate, in excess of $100,000, such Pledgor shall promptly (and in any
event within 5 Business Days of acquiring such security) (a) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment undated and duly executed in blank, all in form and
substance reasonably satisfactory to the Collateral Agent or (b) deliver such
securities into a Securities Account with respect to which a Control Agreement
is in effect in favor of the Collateral Agent. If any securities now or
hereafter acquired by any Pledgor constituting Investment Property and having a
fair market value, individually or in the aggregate, in excess of $100,000 are
uncertificated and are issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly (and in any event within 5 Business
Days of acquiring such security) notify the Collateral Agent thereof and
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (a) cause the issuer to agree to comply with
Entitlement Orders or other instructions from the Collateral Agent as to such
securities, without further consent of any Pledgor or such nominee, (b) cause a
Security Entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Collateral Agent has Control or
(c) arrange for the Collateral Agent to become the registered owner of the
securities. The Pledgors shall not hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary, as applicable, unless (1) the applicable Pledgor shall
have given the Collateral Agent 30 days’ prior written notice of its intention
to establish such new Securities Account or Commodity Account with such
Securities Intermediary or Commodity Intermediary, as applicable, (2) such
Securities Intermediary or Commodity Intermediary, as applicable, shall be
reasonably acceptable to the Collateral Agent and (3) such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Pledgor
shall have duly executed and delivered to the Collateral Agent a Control
Agreement with respect to such Securities Account or Commodity Account, as the
case may be. The Collateral Agent shall not give any Entitlement Orders or
instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights, would occur. The provisions
of this Section 3.4(e) shall not apply to any Financial Assets credited to a
Securities Account for which the Collateral Agent is the Securities
Intermediary. No Pledgor shall grant Control over any Investment Property to any
person other than the Collateral Agent.
               (ii) As between the Collateral Agent and the Pledgors, the
Pledgors shall bear the investment risk with respect to the Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, Commodity

17



--------------------------------------------------------------------------------



 



Intermediary, any Pledgor or any other person; provided, however, that nothing
contained in this Section 3.4(e) shall release or relieve any Securities
Intermediary or Commodity Intermediary of its duties and obligations to the
Pledgors or any other person under any Control Agreement or under applicable
Legal Requirements. Each Pledgor shall promptly pay all Charges and fees of
whatever kind or nature with respect to the Investment Property and Pledged
Securities pledged by it under this Agreement. In the event any Pledgor shall
fail to make such payment contemplated in the immediately preceding sentence,
the Collateral Agent may (but shall not be obligated to) do so for the account
of such Pledgor and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent from all reasonable costs and expenses incurred by the
Collateral Agent under this Section 3.4(e) in accordance with Section 11.03 of
the Credit Agreement.
     (f) Electronic Chattel Paper and Transferable Records. If any amount,
individually or in the aggregate, in excess of $100,000 or payable under or in
connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall promptly (and in any event within 10 days of the
acquisition thereof) notify the Collateral Agent thereof and shall take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent control under Section 9-105 of the UCC of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with such Pledgor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Pledgor to make alterations to the
Electronic Chattel Paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.
     (g) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Pledgor, other
than a Letter of Credit issued pursuant to the Credit Agreement or a Letter of
Credit that is a “supporting obligation” (as defined in Section 9-102 of the
UCC) with respect to other Pledged Collateral, in an amount individually or in
the aggregate in excess of $250,000, such Pledgor shall promptly (and in any
event within 5 Business Days of becoming a beneficiary thereunder) notify the
Collateral Agent thereof and such Pledgor shall, at the reasonable request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer or other nominated person of such Letter of Credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
Letter of Credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement.

18



--------------------------------------------------------------------------------



 



     (h) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims having a value
reasonably believed by the Pledgors to be, individually or in the aggregate, in
excess of $250,000, other than those (if any) listed on Schedule 15 to the
Perfection Certificate. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim having a value reasonably believed by the Pledgors to be,
individually or in the aggregate, in excess of $50,000, such Pledgor shall
promptly (and in any event within 5 Business Days of acquiring such Commercial
Tort Claim) notify the Collateral Agent in a writing signed by such Pledgor of
the brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
     (i) Pledged Collateral in the Possession of a Third Party. If any Equipment
or Inventory (other than Equipment or Inventory leased to a customer in the
ordinary course of business) is in possession or control of any third party,
including any warehouseman, landlord, lessor, bailee or agent, or any Key
Location, the Pledgors shall notify the Collateral Agent thereof and notify the
third party of the Collateral Agent’s security interest therein and obtain an
acknowledgment (a “Bailee Letter”) from such third party that (i) it is holding
the Equipment and/or Inventory, as applicable, for the benefit of the Collateral
Agent and (ii) such third party will comply with instructions from the
Collateral Agent with respect to such Equipment and/or Inventory, as applicable,
without further consent of any Pledgors.
     SECTION 3.5 Joinder of Additional Pledgors. The Pledgors shall cause each
Subsidiary of a Loan Party which, after the date hereof, shall be required to
pledge any or all of its assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Credit Agreement, (a) to execute and deliver to
the Collateral Agent (i) a Joinder Agreement within 30 days after the date on
which it was acquired or created and (ii) a Perfection Certificate within
30 days after the date on which it was acquired or created and/or (b) in the
case of a Subsidiary organized outside of the United States required to pledge
any assets to the Collateral Agent, to execute and deliver such documentation as
the Collateral Agent shall reasonably request and, in each case, upon such
execution and delivery by the applicable Subsidiary, such Subsidiary shall
constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with the
same force and effect as if originally named as a Guarantor and Pledgor herein.
The execution and delivery of such Joinder Agreement shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement or any
other Loan Document.
     SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary, wherever required by
applicable Legal Requirements, in order to perfect, preserve and protect the
security interest in the Pledged Collateral as provided herein and the rights
and interests granted to the Collateral Agent hereunder, to carry into effect
the purposes hereof or better to assure and confirm unto the Collateral Agent
the Pledged Collateral or permit the Collateral Agent to exercise and enforce
its rights, powers and remedies hereunder with respect to any Pledged
Collateral. Without limiting the generality of the foregoing, each

19



--------------------------------------------------------------------------------



 



Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon its reasonable request such
lists, descriptions and designations of the Pledged Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Pledgor,
such suits and proceedings as the Collateral Agent may be advised by counsel as
necessary or expedient to prevent any impairment of the security interest in any
Pledged Collateral or the perfection or priority thereof. If (x) an Event of
Default has occurred and is continuing or (y) a landlord of any Pledgor shall
provide notice of default under or termination of any lease to which a Pledgor
is a party, if directed by the Collateral Agent, such Pledgor shall use
commercially reasonable efforts to cause such landlord to agree (in a writing
addressed to the Collateral Agent) to extend the time period provided by such
landlord for the removal of Pledged Collateral from the leased premises for a
period, and otherwise on terms and conditions, reasonably satisfactory to the
Collateral Agent; provided that, in connection therewith, no Pledgor shall
agree, directly or indirectly, with any landlord to abandon any Pledged
Collateral or waive or limit such Pledgor’s rights in any Pledged Collateral.
All of the foregoing shall be at the sole cost and expense of the Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Pledgor represents, warrants and covenants as follows:
     SECTION 4.1 Title. Such Pledgor has good and marketable title in its Pledge
Collateral and, except for the Lien and security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns (or either owns or has a
License to, in the case of Intellectual Property) and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will either own or hold
a License to the rights in each item of Pledged Collateral pledged by it
hereunder free and clear of any and all Liens or claims of others (except
Permitted Liens). Such Pledgor has not filed, nor authorized any third party to
file a financing statement, or other public notice with respect to all or any
part of the Pledged Collateral on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent pursuant to this
Agreement or as are permitted by the Credit Agreement or otherwise relate to
Permitted Liens. No person other than any Pledgor or the Collateral Agent has,
or will have, control or possession of all or any part of the Pledged
Collateral, except as expressly permitted by the Loan Documents.
     SECTION 4.2 Validity of Security Interest. The security interest in and
Lien on the Pledged Collateral granted to the Collateral Agent for the ratable
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in and Lien on all the Pledged Collateral securing the payment
and performance in full of the Secured Obligations, and (b) subject to the
filings and other actions described in Schedule 1 hereto, a valid, enforceable,
and except to the extent otherwise expressly permitted under Article III hereof,
perfected first

20



--------------------------------------------------------------------------------



 



priority security interest (other than Permitted Liens) in all the Pledged
Collateral. The security interest and Lien granted to the Collateral Agent for
the ratable benefit of the Secured Parties pursuant to this Agreement in and on
the Pledged Collateral will at all times constitute a valid, enforceable, and
except to the extent otherwise expressly permitted under Article III, perfected,
continuing first priority security interest therein, subject only to Permitted
Liens.
     SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, use commercially reasonable efforts
to defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein granted to the Collateral Agent and the priority
thereof (subject to Permitted Liens) required hereunder against all claims and
demands of all persons, at its own cost and expense, at any time claiming any
interest therein adverse to the Collateral Agent or any other Secured Party.
There is no agreement that restricts the transferability of any material portion
of the Pledged Collateral or otherwise materially impairs or conflicts with any
Pledgor’s obligations or the rights of the Collateral Agent or any other Secured
Party hereunder or any other Loan Document, and the Pledgors shall not enter
into any agreement or take any other action that would restrict the
transferability of any material portion of the Pledged Collateral or otherwise
materially impair or conflict with any Pledgor’s obligations or the rights of
the Collateral Agent or any other Secured Party hereunder or any other Loan
Document.
     SECTION 4.4 Other Financing Statements. No Pledgor has filed, nor
authorized any third party to file (nor will there be) any valid or effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Pledged Collateral other than financing statements and other
statements and instruments filed in favor of the Collateral Agent relating to
this Agreement or relating to Permitted Liens. So long as any of the Secured
Obligations remain unpaid and unperformed, no Pledgor shall execute, authorize
or permit to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the holder(s) of Permitted Liens.
     SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc. Such Pledgor shall (i) unless it shall have given the
Collateral Agent not less than 30 days’ prior written notice (in the form of an
Officers’ Certificate), not change its name, identity, legal structure (whether
by merger, consolidation, change in corporate form or otherwise), type of
organization or jurisdiction of organization or organizational identification
number if it has one and (ii) take all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority
(subject to Permitted Liens) of the Collateral Agent’s security interest in the
Pledged Collateral granted or intended to be granted hereunder, which in the
case of any merger or other change in organizational structure shall include
delivering a written notice (in the form of an Officers’ Certificate) upon
completion of such merger or other change in organizational structure confirming
the grant of the security interest under this Agreement. Unless it shall have
given the Collateral Agent prior written notice (in the form of an Officers’
Certificate), such Pledgor shall not change its chief executive office, place of
business or its mailing address. If such Pledgor does not have an organizational
identification number and later obtains one, such Pledgor shall forthwith notify
the Collateral Agent in writing

21



--------------------------------------------------------------------------------



 



of such organizational identification number. The Collateral Agent may rely on
opinions of counsel as to whether any or all UCC financing statements of the
Pledgors need to be amended as a result of any of the changes described in this
Section 4.5. If any Pledgor fails to provide information to the Collateral Agent
about such changes on a timely basis, the Collateral Agent shall not be liable
or responsible to any party for any failure to maintain a valid, enforceable and
perfected security interest with the priority required hereunder in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.
     SECTION 4.6 Location of Inventory and Equipment. As of the date hereof, all
Equipment and Inventory of such Pledgor, individually or in the aggregate with a
fair market value in excess of $250,000, is located at its chief executive
office or such other location listed on Schedule 2(a), 2(b), 2(c) or 2(d) to the
Perfection Certificate. Such Pledgor shall not move any Equipment or Inventory,
with a fair market value individually or in the aggregate in excess of $250,000,
to any location other than (x) its chief executive office, (y) any other
location listed on Schedule 2(a), 2(b), 2(c) or 2(d) to the Perfection
Certificate or (z) any other location within the continental United States
provided that, in each case the requirements of Section 3.4(i) are satisfied
with respect to such location, until it shall have given the Collateral Agent
not less than 30 days’ prior written notice, or such shorter period within which
the requirements set forth in this Section 4.6 are satisfied, but in any event,
not less than 10 days’ prior written notice, (in the form of an Officers’
Certificate) of its intention so to do, clearly describing such new location
within the continental United States and providing such other information in
connection therewith as the Collateral Agent may reasonably request.
Notwithstanding the foregoing, with respect to any location at which Equipment
or Inventory, with a fair market value individually or in the aggregate in
excess of $250,000, such Pledgor shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority
(subject to Permitted Liens) of the security interest of the Collateral Agent in
the Pledged Collateral intended to be granted hereby, including, to the extent
required under Section 3.4(i), obtaining waivers of landlord’s or warehousemen’s
and/or bailee’s liens with respect to such new location, if applicable, and if
reasonably requested by the Collateral Agent. Such Pledgor agrees to provide the
Collateral Agent with prompt notice following the movement of any Equipment or
Inventory, individually or in the aggregate with a fair market value in excess
of $250,000, to any location other than one that is listed in Schedule 2(a),
2(b), 2(c) or 2(d) to the Perfection Certificate or a location within the
continental United States in respect of which the requirements of Section 3.4(i)
have been satisfied.
     SECTION 4.7 Corporate Names; Prior Transactions. Except as set forth in
Schedules 1(a) and (b) to the Perfection Certificate, such Pledgor has not,
during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any person.
     SECTION 4.8 Due Authorization and Issuance. All of the Initial Pledged
Shares have been, and to the extent any Pledged Shares are hereafter issued,
such Pledged Shares will be, upon such issuance, duly authorized, validly issued
and fully paid and non-assessable. All of

22



--------------------------------------------------------------------------------



 



the Initial Pledged Interests have been, and to the extent any Pledged Interests
are hereafter issued, such Pledged Interests will be, fully paid for, and there
is, or will be with respect to any Pledged Interests hereinafter issued will be,
no amount or other obligation owing by any Pledgor to any issuer of the Initial
Pledged Interests or any hereinafter issued Pledged Interests, as applicable, in
exchange for or in connection with the issuance of the Initial Pledged Interests
or such Pledge Interests hereinafter issued or any Pledgor’s status as a partner
or a member of any issuer of the Initial Pledged Interests.
     SECTION 4.9 Consents, etc. No consent of any party (including equityholders
or creditors of such Pledgor) and no consent, authorization, approval, license
or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body or other person is required (A) for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
(B) for the exercise by the Collateral Agent of the remedies in respect of the
Pledged Collateral pursuant to this Agreement. In the event that the Collateral
Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or regulatory
body or any other person therefor, then, upon the reasonable request of the
Collateral Agent, each Pledgor agrees to use commercially reasonable efforts to
assist and aid the Collateral Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.
     SECTION 4.10 Pledged Collateral. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects.
     SECTION 4.11 Insurance. In the event that the proceeds of any insurance
claim are paid after the Collateral Agent has exercised its right to foreclose
after an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent to satisfy any deficiency remaining after such foreclosure. The
Collateral Agent shall retain its interest in the insurance policies and
coverages required to be maintained pursuant to the Credit Agreement during any
redemption period.
     SECTION 4.12 Payment of Taxes; Compliance with Legal Requirements;
Contesting Liens; Charges. Each Pledgor may at its own expense contest the
validity, amount or applicability of any Charges so long as the contest thereof
shall be conducted in accordance with, and permitted pursuant to the provisions
of, the Credit Agreement. Notwithstanding the foregoing sentence, (i) no contest
of any such obligation may be pursued by such Pledgor if such contest would
expose the Collateral Agent or any other Secured Party to (A) any possible
criminal liability or (B) any civil liability for failure to comply with such
obligations unless such Pledgor shall have furnished, if reasonably requested by
the Collateral Agent or any other Secured Party, a bond or other security
therefor reasonably satisfactory to the Collateral Agent, or such Secured Party,
as the case may be, and (ii) if at any time payment or performance of any
obligation contested by such Pledgor pursuant to this Section 4.12 shall become
necessary to prevent the imposition of remedies because of non-payment, such
Pledgor shall pay or perform

23



--------------------------------------------------------------------------------



 



the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.
     SECTION 4.13 Access to Pledged Collateral, Books and Records; Other
Information. Each Pledgor shall permit representatives of the Collateral Agent
upon reasonable notice to visit and inspect any of its assets or properties,
including to conduct any environmental assessments, sampling, testing or
monitoring of the Mortgaged Property, and examine and make abstracts from any of
its books and records (including insurance policies) at any reasonable time and
upon reasonable notice. Such Pledgor shall, at any and all times, within a
reasonable time after written request by the Collateral Agent, furnish or cause
to be furnished to the Collateral Agent, in such manner and in such detail as
may be reasonably requested by the Collateral Agent, additional information with
respect to the Pledged Collateral. If a Default occurs and is continuing, the
Collateral Agent shall have the right, but not the obligation, to access any
Mortgaged Property to undertake any Response that the Collateral Agent in its
reasonable discretion deems appropriate at the reasonable cost and expense of
the Pledgors.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
     SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or intercompany notes of any person (other
than Excluded Property), accept the same in trust for the benefit of the
Collateral Agent and promptly (and in any event within 3 Business Days
thereafter) deliver to the Collateral Agent a Securities Pledge Amendment, duly
executed by such Pledgor, and the certificates and other documents required
under Section 3.1 and Section 3.2 hereof in respect of the additional Pledged
Securities or intercompany notes that are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities or intercompany notes. Each
Pledgor hereby authorizes the Collateral Agent to attach each Securities Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
intercompany notes listed on any Securities Pledge Amendment delivered to the
Collateral Agent shall for all purposes hereunder be considered Pledged
Collateral.
     SECTION 5.2 Voting Rights; Distributions; etc..
               (i) So long as no Event of Default shall have occurred and be
continuing:
          (A) each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes of this
Agreement, any other Loan Document or any other document evidencing the Secured
Obligations; provided, however, that no Pledgor shall in any event exercise such
rights in any manner that is disadvantageous to any Agent or Lender in any
material respect; and
          (B) each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the

24



--------------------------------------------------------------------------------



 



extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of Pledged Securities or Intercompany Notes shall promptly (and in
any event within 5 Business Days after receipt thereof) be delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be forthwith
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary or reasonably requested endorsement).
               (ii) Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent may implement either or both of the following
remedies, effective 5 Business Days after written notice of such implementation
is provided to the Pledgors:
               (A) all rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(i)(A) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
such voting and other consensual rights until the applicable Event of Default is
no longer continuing, in which case the Collateral Agent’s rights under this
Section 5.2(ii)(A) shall cease to be effective, subject to revesting in the
event of a subsequent Event of Default that is continuing; and
               (B) all rights of each Pledgor to receive Distributions that it
would otherwise be authorized to receive and retain pursuant to
Section 5.2(i)(B) without further action shall cease and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to receive and hold as Pledged Collateral such Distributions until
the applicable Event of Default is no longer continuing, in which case the
Collateral Agent’s rights under this Section 5.2(ii)(B) shall cease to be
effective, subject to revesting in the event of a subsequent Event of Default
that is continuing.
               (iii) Each Pledgor shall, at its sole cost and expense, from time
to time execute and deliver to the Collateral Agent appropriate instruments as
the Collateral Agent may reasonably request in order to permit the Collateral
Agent to exercise the voting and other rights which it may be entitled to
exercise pursuant to Section 5.2(ii)(A) and to receive all Distributions which
it may be entitled to receive under Section 5.2(ii)(B).
               (iv) All Distributions that are received by any Pledgor contrary
to the provisions of Section 5.2(ii)(B) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from the other funds of
such Pledgor and shall immediately be paid over to the Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary or
reasonably requested endorsement).
     SECTION 5.3 Default. As of the date hereof, such Pledgor is not in default
in the payment of any portion of any mandatory capital contribution, if any,
required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder. As of the date hereof,
no

25



--------------------------------------------------------------------------------



 



Securities Collateral pledged by such Pledgor is subject to any defense, offset
or counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any person with respect thereto, and as of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Organizational Documents of such Pledgor and certificates, if any, delivered
to the Collateral Agent) which evidence any Pledged Securities of such Pledgor.
     SECTION 5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests.
               (i) In the case of each Pledgor that is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
               (ii) In the case of each Pledgor that is a partner, member or
holder of any Equity Interests in a partnership, limited liability company or
other entity, such Pledgor hereby consents to the extent required by the
applicable Organizational Documents of such Pledgor to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner, member or
holder of Equity Interests in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner, a
limited partner, member or holder of Equity Interests, as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
     SECTION 6.1 Representations and Warranties. The representations and
warranties set forth in Section 3.06 of the Credit Agreement are hereby
incorporated herein by reference and made a part hereof.
     SECTION 6.2 Grant of License. For the purpose of enabling the Collateral
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article VIII hereof at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
licensable, exercisable solely upon the occurrence and during the continuance of
any Event of Default, an irrevocable, non-exclusive worldwide license
(exercisable without payment of royalty or other compensation to such Pledgor)
to use, assign, license, sublicense or otherwise dispose of the Intellectual
Property Collateral now owned or hereafter acquired by such Pledgor (excluding,
for the avoidance of doubt, any License that by its terms is prohibited from
being so licensed to the extent constituting Excluded Property), wherever the
same may be located. Such license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.

26



--------------------------------------------------------------------------------



 



     SECTION 6.3 Registration. Except pursuant to material licenses and other
user agreement entered into by any Pledgor in the ordinary course of business,
on and as of the date hereof (i) each Pledgor owns and/or possesses the right to
use, and has done nothing to authorize or enable any other person to use, any
Copyright, Patent or Trademark listed on Schedules 14(a)-(c) to the Perfection
Certificate, and (ii) all registrations listed on Schedules 14(a)-(c) to the
Perfection Certificate are valid and in full force and effect.
     SECTION 6.4 No Violations or Proceedings. On and as of the date hereof,
(i) there is no material violation by others of any right of such Pledgor with
respect to any Copyright, Patent or Trademark listed on Schedules 14(a)-(c) to
the Perfection Certificate, respectively, pledged by it under the name of such
Pledgor, (ii) such Pledgor is not infringing upon any Copyright, Patent or
Trademark of any other person other than such infringement that, individually or
in the aggregate, would not (and could not reasonably be expected to) result in
a material adverse effect on the value or utility of the Intellectual Property
Collateral or any portion thereof material to the use and operation of the
Pledged Collateral or the Mortgaged Property and (iii) no proceedings have been
instituted or are pending against such Pledgor or, to such Pledgor’s knowledge,
threatened, and no such claim against such Pledgor has been received by such
Pledgor since December 31, 2009 alleging any such violation.
     SECTION 6.5 Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of (A) any materially
adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright material to the use and operation of the
Pledged Collateral or any Mortgage Property (if any) or (B) the institution of
any proceeding or any adverse determination in any federal, state or local court
or administrative body regarding such Pledgor’s claim of ownership in or right
to use any of such Intellectual Property Collateral, its right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain and protect such
Intellectual Property Collateral as presently used and operated and as
contemplated by the Credit Agreement, (iii) not permit to lapse or become
abandoned any such Intellectual Property Collateral as presently used and
operated and as contemplated by the Credit Agreement, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property Collateral without the prior written
consent of the Collateral Agent, (iv) upon such Pledgor obtaining knowledge
thereof, promptly notify the Collateral Agent in writing of any event that may
be reasonably expected to materially and adversely affect the value or utility
of such Intellectual Property Collateral, the ability of such Pledgor or the
Collateral Agent to dispose of such Intellectual Property Collateral or any
portion thereof or the rights and remedies of the Collateral Agent in relation
thereto, including a levy or written threat of levy or any legal process against
such Intellectual Property Collateral owned or licensed by such Pledgor or any
portion thereof, (v) not license such Intellectual Property Collateral other
than licenses entered into by such Pledgor in, or incidental to, the ordinary
course of business, or amend or permit the amendment of any of the licenses in a
manner that materially and adversely affects the right to receive payments
thereunder, or in any manner that would materially impair the value of such
Intellectual Property Collateral or the Lien on and security interest in such
Intellectual Property Collateral intended to be granted to the Collateral Agent
for the ratable benefit of the Secured Parties, without the consent of the
Collateral Agent, (vi) diligently keep adequate records

27



--------------------------------------------------------------------------------



 



respecting such Intellectual Property Collateral and (vii) furnish to the
Collateral Agent from time to time upon the Collateral Agent’s request therefor
reasonably detailed statements and amended schedules further identifying and
describing such Intellectual Property Collateral and such other materials
evidencing or reports pertaining to such Intellectual Property Collateral as the
Collateral Agent may from time to time request.
     SECTION 6.6 After-Acquired Property. If any Pledgor shall, at any time
before the Secured Obligations have been paid and performed in full (other than
contingent indemnification obligations that, pursuant to the provisions of the
Credit Agreement or the Security Documents, survive the termination thereof),
(i) obtain any rights to any additional Intellectual Property Collateral
material to the use and operation of the Pledged Collateral or any Mortgaged
Property, or (ii) become entitled to the benefit of any such additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any such
Intellectual Property Collateral, or any improvement on any such Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (i) or (ii) of this sentence with respect to
such Pledgor shall automatically constitute Intellectual Property Collateral if
such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property). Each Pledgor shall
promptly (i) provide to the Collateral Agent written notice of any of the
foregoing and (ii) confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (i) and (ii) of the
immediately preceding sentence of this Section 6.6 by execution of an instrument
in form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as shall be reasonably necessary or reasonably
requested by the Collateral Agent to preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral to the extent
such security interest in such Intellectual Property Collateral may be perfected
under applicable Legal Requirements, including the filing of a security
agreement or amendments or assignments thereto with the United States Patent and
Trademark Office or United States Copyright Office. Further, each Pledgor
authorizes the Collateral Agent to modify this Agreement by amending Schedules
14(a)-(c) to the Perfection Certificate to include any Intellectual Property
Collateral acquired or arising after the date hereof of such Pledgor.
     SECTION 6.7 Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right, but shall in no way be
obligated, to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent for all reasonable costs and expenses incurred by the
Collateral Agent in the

28



--------------------------------------------------------------------------------



 



exercise of its rights under this Section 6.7 in accordance with Section 11.03
of the Credit Agreement. In the event that the Collateral Agent shall elect not
to bring such suit to enforce the Intellectual Property Collateral, each Pledgor
agrees, at the reasonable request of the Collateral Agent, to take all actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property Collateral by others and
for that purpose agrees to diligently maintain any suit, proceeding or other
action against any person so infringing necessary to prevent such infringement.
     SECTION 6.8 Intent-to-Use Trademark and Service Mark Applications. In
connection with any intent-to-use trademark or service mark applications whether
listed on Schedule 14(b) to the Perfection Certificate or otherwise, the
Pledgors shall file a bona fide statement of use and shall take such other
actions or steps as shall be required by the United States Patent and Trademark
Office, to entitle such application to registration within 10 Business Days
following the date of first use in commerce of the mark that is the subject of
such application. Upon acceptance of such bona fide statement of use by the
United States Patent and Trademark Office, such application shall automatically
become subject to the security interest granted herein. The Pledgors shall
execute any further documents and instruments as the Collateral Agent reasonably
may deem necessary or appropriate to confirm, implement, or enforce the
Collateral Agent’s security interest in such applications. If the Pledgors fail
to execute such further documents and instruments within 5 Business Days of
presentment, the Collateral Agent may, in the name of, and on behalf of, the
Pledgors, execute such documents and instruments and make appropriate
disposition of same, and the Pledgors hereby irrevocably appoint the Collateral
Agent as their lawful attorney-in-fact with full power to do so. The foregoing
power of attorney is coupled with an interest and such appointment shall be
irrevocable for the term hereof.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING ACCOUNTS
     SECTION 7.1 Special Representation and Warranties. As of the time when each
of its Accounts arises, each Pledgor shall be deemed to have represented and
warranted that such Account and all records, papers and documents relating
thereto (i) are genuine and correct and in all material respects what they
purport to be, subject to ordinary course accounts receivable adjustments and
refunds, (ii) to the Pledgor’s knowledge, represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, (iii) will, in the case
of an Account, except for the original or duplicate original invoice sent to the
applicable purchaser evidencing such purchaser’s account, be the only original
writing evidencing and embodying such obligation of the account debtor named
therein and (iv) are in all material respects in compliance and conform with all
applicable material Legal Requirements.

29



--------------------------------------------------------------------------------



 



     SECTION 7.2 Maintenance of Records. Each Pledgor shall keep and maintain at
its own cost and expense complete records of each Account, in a manner
consistent with its customary business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including all documents evidencing Accounts and
any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Accounts or the
Collateral Agent’s security interest therein without the consent of any Pledgor,
but subject at all times to Section 11.12 of the Credit Agreement.
     SECTION 7.3 Legend. At the reasonable request of the Collateral Agent and
in form and manner reasonably satisfactory to the Collateral Agent, at any time
after the occurrence and during the continuance of any Event of Default, each
Pledgor shall legend the Accounts to the extent represented or evidenced by a
written instrument and the other books, records and documents of such Pledgor
evidencing or pertaining to the Accounts with an appropriate reference to the
fact that (i) the Accounts have been assigned for collateral purposes to the
Collateral Agent for the ratable benefit of the Secured Parties and that the
Collateral Agent has a security interest therein and (ii) with respect to
Medicare/Medicaid Account Debtors, each Pledgor has waived any and all defenses
and counterclaims it may have or could interpose in any such action or procedure
brought by the Collateral Agent or any Secured Party to obtain a court order
recognizing the collateral assignment or security interest and Lien of the
Collateral Agent pursuant to the Security Documents in and to any Account or
other Pledged Collateral and that the Collateral Agent and/or the Secured
Parties may seek to obtain (x) the consent of the applicable Medicare/Medicaid
Account Debtor(s) to recognize, or (y) a court order recognizing, the collateral
assignment or security interest and Lien of the Collateral Agent in and to all
Accounts and other Pledged Collateral payable by Medicare/Medicaid Account
Debtors.
     SECTION 7.4 Modification of Terms, etc. No Pledgor shall rescind or cancel
any obligations evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business, or
extend or renew any such obligations except in the ordinary course of business
or compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business; in each case, without the prior written consent of the Collateral
Agent.
     SECTION 7.5 Collection. Each Pledgor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business and consistent with its customary business practice (including
Accounts that are delinquent, such Accounts to be collected in accordance with
generally accepted commercial collection procedures), any and all amounts owing
under or on account of such Account, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account,
except that any Pledgor may, with respect to an Account, allow in the ordinary

30



--------------------------------------------------------------------------------



 



course of business (i) accounts receivable adjustments or refunds and (ii) such
extensions of time to pay amounts due in respect of Accounts and such other
modifications of payment terms or settlements in respect of Accounts as shall be
commercially reasonable in the circumstances, all in accordance with such
Pledgor’s ordinary course of business consistent with its collection practices
as in effect from time to time and in compliance with applicable Legal
Requirements. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors. Nothing in this Agreement shall
prohibit any Pledgor from writing off bad debt in the ordinary course of
business, consistent with its customary business practice. The Loan Parties
acknowledge that the Collateral Management Agreement provides for the
application of all collections on Accounts and reference to such Collateral
management is incorporated herein.
ARTICLE VIII
REMEDIES
     SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time exercise in respect
of the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:
               (i) Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other person who then has possession of any part thereof with or without
notice or process of law (other than Pledged Collateral consisting of Accounts
owed or owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a
court order or compliance with applicable Legal Requirements), and for that
purpose, subject to Section 5.07 of the Credit Agreement, may enter upon any
Pledgor’s premises where any of the Pledged Collateral is located, remove such
Pledged Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Pledged Collateral and use in
connection with such removal and possession any and all services, supplies, aids
and other facilities of any Pledgor;
               (ii) Demand, sue for, collect or receive any money or property at
any time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent (other than Pledged Collateral consisting of Accounts
owed or owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a
court order or compliance with applicable Legal Requirements), and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to any Pledgor, such Pledgor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly (but in no event later than one
Business Day after receipt thereof) pay such amounts to the Collateral Agent;
               (iii) Subject to clause (ix) below, Section 8.2 and Section 8.4,
sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a

31



--------------------------------------------------------------------------------



 



license to use or otherwise liquidate, any and all investments made in whole or
in part with the Pledged Collateral or any part thereof, and take possession of
the proceeds of any such sale, assignment, license or liquidation;
               (iv) Take possession of the Pledged Collateral or any part
thereof, by directing any Pledgor in writing to deliver the same to the
Collateral Agent at any place or places so designated by the Collateral Agent,
in which event such Pledgor shall at its own expense: (A) forthwith cause the
same to be moved to the place or places designated by the Collateral Agent and
therewith delivered to the Collateral Agent, (B) store and keep any Pledged
Collateral so delivered to the Collateral Agent at such place or places pending
further action by the Collateral Agent and (C) while the Pledged Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
and marketable condition. Each Pledgor’s obligation to deliver the Pledged
Collateral as contemplated in this Section 8.1(iv) is of the essence hereof.
Upon application to a court of equity having jurisdiction, the Collateral Agent
shall be entitled to decree requiring specific performance by any Pledgor of
such obligation;
               (v) Withdraw all moneys, instruments, securities and other
property in any bank, financial securities, deposit or other account of any
Pledgor constituting Pledged Collateral (other than Pledged Collateral
consisting of Accounts owed or owing by Medicare/Medicaid Account Debtors to any
Pledgor, absent a court order or compliance with applicable Legal Requirements);
               (vi) To the extent permitted under Section 5.2(ii)(B), retain and
apply the Distributions to the Secured Obligations as provided in Article IX
hereof;
               (vii) Exercise any and all rights as beneficial and legal owner
of the Pledged Collateral, including perfecting assignment of and exercising any
and all voting, consensual and other rights and powers with respect to any
Pledged Collateral (other than Pledged Collateral consisting of Accounts owed or
owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a court order
or compliance with applicable Legal Requirements);
               (viii) (A) Seek to obtain the consent of the applicable
Medicare/Medicaid Account Debtor(s) to recognize and permit the enforcement of,
(B) comply with applicable Health Care Laws necessary for the recognition and
enforcement of, or (C) seek to obtain an Order from a court of competent
jurisdiction recognizing and permitting the enforcement of, the collateral
assignment or security interest and Lien of the Collateral Agent pursuant to the
Security Documents in and to all Accounts and other Pledged Collateral payable
by Medicaid/Medicare Account Debtors; and
               (ix) All the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral) (other than with respect to any Pledged Collateral consisting of
Accounts owed or owing by Medicare/Medicaid Account Debtors to any Pledgor,
absent a court order or compliance with applicable Legal Requirements), and the
Collateral Agent may also in its sole discretion, without notice except as
specified in Section 8.2, sell, assign, transfer or grant a license to use the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board

32



--------------------------------------------------------------------------------



 



or at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable. The Collateral Agent or
any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of any or all of the Pledged
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations owed to such person as a credit on account of the
purchase price of any Pledged Collateral payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by applicable Legal Requirements, all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any Legal Requirement now existing or hereafter enacted. The Collateral
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by applicable Legal Requirements, any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Pledged Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Pledged Collateral to more than one offeree.
     SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of Pledged Collateral shall be
required by any Legal Requirement, 10 days prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters unless the Pledged Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market (in which case no such prior notice shall be required). No
notification need be given to any Pledgor if it has signed, after the occurrence
of an Event of Default, a statement renouncing or modifying any right to
notification of sale or other intended disposition.
     SECTION 8.3 Waiver of Notice and Claims; Other Waivers; Marshalling.
               (i) Each Pledgor hereby waives, to the fullest extent permitted
by applicable Legal Requirements, notice of judicial hearing in connection with
the Collateral Agent’s taking possession or the Collateral Agent’s disposition
of any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Pledgor
would otherwise have under any Legal Requirement, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable Legal Requirements
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Legal Requirements.
The Collateral Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article VIII except to the extent resulting solely from
the Collateral Agent’s gross negligence or

33



--------------------------------------------------------------------------------



 



willful misconduct as finally judicially determined by a court of competent
jurisdiction. Any sale of, or the grant of options to purchase, or any other
realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity or otherwise against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.
               (ii) To the maximum extent permitted by applicable Legal
Requirements, each Pledgor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of Credit Extensions, Pledged Collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description.
               (iii) The Collateral Agent shall not be required to marshal any
present or future collateral security (including the Pledged Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the maximum extent permitted by applicable Legal
Requirements, (A) each Pledgor hereby agrees that it will not invoke any Legal
Requirement relating to the marshalling of collateral and (B) hereby irrevocably
waives the benefits of all such Legal Requirements.
               (iv) To the maximum extent permitted by applicable Legal
Requirements, each Pledgor hereby waives any and all defenses and counterclaims
it may have or could interpose in any such action or procedure brought by the
Collateral Agent or any other Secured Party to obtain an Order recognizing, and
permitting the enforcement of, the collateral assignment or security interest
and Lien of the Collateral Agent pursuant to the Security Documents in and to
any Account or other Pledged Collateral and acknowledges that the Collateral
Agent and/or the Secured Parties may (i) seek to obtain the consent of the
applicable Medicare/Medicaid Account Debtor(s) to recognize, (ii) comply with
any Legal Requirements necessary for the recognition of, or (iii) seek to obtain
an Order recognizing, the collateral assignment or security interest and Lien of
the Collateral Agent pursuant to the Security Documents in and to all Accounts
and other Pledged Collateral payable by Medicare/Medicaid Account Debtors.
     SECTION 8.4 Standards for Exercising Rights and Remedies. To the extent
that applicable Legal Requirements impose duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Pledgor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent, in
the exercise of such remedies in accordance with all other terms hereof, (i) to
fail to incur expenses reasonably deemed significant by the Collateral Agent to
prepare Pledged Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to Pledged
Collateral to be disposed of, or to obtain or, if not required by other Legal
Requirements, to fail to obtain consents for Governmental Authorities or third
parties for the collection or disposition of Pledged Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Pledged Collateral or to fail to remove
liens or encumbrances on or any adverse claims against Pledged Collateral,
(iv) to exercise

34



--------------------------------------------------------------------------------



 



collection remedies against account debtors and other persons obligated on
Pledged Collateral directly or through the use of collection agencies and other
collection specialists, subject to their compliance with applicable Legal
Requirements, (v) to advertise dispositions of Pledged Collateral through
publications or media of general circulation, whether or not the Pledged
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as any Pledgor, for expressions of interest in
acquiring all or any portion of the Pledged Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Pledged
Collateral, whether or not the collateral is of a specialized nature, (viii) to
dispose of Pledged Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Pledged Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (ix) to dispose of assets in wholesale rather than retail markets,
(x) to disclaim or modify disposition warranties, (xi) to purchase insurance or
credit enhancements to insure the Collateral Agent against risks of loss,
collection or disposition of Pledged Collateral or to provide to the Collateral
Agent a guaranteed return from the collection or disposition of Pledged
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Pledged Collateral. The Pledgors acknowledge that the
purpose of this Section 8.4 is to provide non-exhaustive indications of what
actions or omissions by the Collateral Agent would fulfill the Collateral
Agent’s duties under the UCC or other Legal Requirement of the State or any
other relevant jurisdiction in the Collateral Agent’s exercise of remedies
against the Pledged Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 8.4. Without limiting the
foregoing, nothing contained in this Section 8.4 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable Legal
Requirements in the absence of this Section 8.4.
     SECTION 8.5 Certain Sales of Pledged Collateral.
               (i) Each Pledgor recognizes that, by reason of certain
prohibitions contained in Legal Requirements, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Pledged
Collateral, to limit purchasers to those who meet the requirements of a
Governmental Authority. Each Pledgor acknowledges that any such sales may be at
prices and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable Legal Requirements, the Collateral Agent shall have no obligation to
engage in public sales.
               (ii) Each Pledgor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities’ laws, the Collateral Agent
may be compelled, with respect to any sale or disposition of all or any part of
the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms

35



--------------------------------------------------------------------------------



 



less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
               (iii) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuing of any Event of Default, at the request of
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, cause any registration, qualification under or compliance with any
federal or state securities law or laws to be effected with respect to all or
any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will cause such registration to
be effected (and be kept effective) and cause such qualification and compliance
to be effected (and be kept effective) as may be so requested and as would
permit or facilitate the sale and distribution of such Securities Collateral
including registration under the Securities Act (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with all other requirements of any
Governmental Authority. Each Pledgor shall cause the Collateral Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the Collateral
Agent such number of prospectuses, offering circulars or other documents
incident thereto as the Collateral Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the Collateral against all claims, losses, damages and liabilities
caused by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
materially misleading.
               (iv) If the Collateral Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Pledgor shall, and shall cause each issuer of
Securities Collateral and Investment Property to be sold hereunder to, from time
to time furnish to the Collateral Agent all such information as the Collateral
Agent may reasonably request in order to determine the number and nature or
interest, of securities or other instruments included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
               (v) Each Pledgor further agrees that a breach of any of the
covenants contained in this Section 8.5 will cause irreparable injury to the
Collateral Agent and other Secured Parties, that the Collateral Agent and the
other Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 8.5 shall be specifically enforceable against such Pledgor, and such
Pledgor hereby

36



--------------------------------------------------------------------------------



 



waives and agrees not to assert any defenses against an action for specific
performance of such covenants.
     SECTION 8.6 No Waiver; Cumulative Remedies.
               (i) No failure on the part of the Collateral Agent to exercise,
no course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by applicable Legal Requirements, in equity or otherwise.
               (ii) In the event that the Collateral Agent shall have instituted
any proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Secured Parties shall continue as if no such proceeding had been
instituted.
     SECTION 8.7 Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Intellectual
Property Collateral or such other documents as are necessary or appropriate to
carry out the intent and purposes hereof; provided, however, that if the Event
of Default is no longer continuing, the Collateral Agent shall promptly execute
and deliver to each Pledgor such reassignments or other documents necessary to
place such Pledgors in control and ownership of such Intellectual Property
Collateral.
ARTICLE IX
PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS
     SECTION 9.1 Proceeds of Casualty Events and Collateral Dispositions. The
Pledgors shall take all actions required by the Credit Agreement with respect to
any Net Cash Proceeds of any Casualty Event or from the sale or disposition of
any Pledged Collateral.
     SECTION 9.2 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.

37



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     SECTION 10.1 Concerning Collateral Agent.
               (i) The Collateral Agent has been appointed as Collateral Agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. Each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Pledged Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith, excepting therefrom, however,
their gross negligence or willful misconduct. The Collateral Manager shall be
deemed an agent of the Collateral Agent for the purposes of giving effect to
this Agreement and the other Loan Documents and the Collateral Agent shall not
be liable, under any circumstances, for the negligence (including gross
negligence) or misconduct (including willful misconduct) of the Collateral
Manager. The Collateral Agent may resign and a successor Collateral Agent may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Collateral Agent by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement, and the retiring Collateral Agent shall thereupon be discharged
from its duties and obligations under this Agreement. After any retiring
Collateral Agent’s resignation, the provisions hereof shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was the Collateral Agent.
               (ii) Except for the exercise of reasonable care in the custody of
any Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests; provided that neither the
Collateral Agent nor any of the other Secured Parties nor any of their
respective directors, officers, employees or agents shall have responsibility
for (x) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters (y) failing to demand, collect or
realize upon all or any part of the Pledged Collateral or for any delay in doing
so or (z) failing to

38



--------------------------------------------------------------------------------



 



take any necessary steps to preserve rights against any person with respect to
any Pledged Collateral.
               (iii) The Collateral Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.
               (iv) If any item of Pledged Collateral also constitutes
collateral granted to the Collateral Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, the Collateral Agent, in its sole discretion, shall
select which provision or provisions shall control.
     SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay Charges,
(iii) make repairs or (iv) discharge Liens or pay or perform any obligations of
such Pledgor under any Pledged Collateral) or if any representation or warranty
on the part of any Pledgor contained herein shall be breached, the Collateral
Agent may (but shall not be obligated to), at the Pledgors’ expense, do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of Section 4.12.
Any and all amounts so expended by the Collateral Agent shall be paid by the
Pledgors in accordance with the provisions of Section 11.03 of the Credit
Agreement. Neither the provisions of this Section 10.2 nor any action taken by
the Collateral Agent pursuant to the provisions of this Section 10.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.
Each Pledgor hereby appoints the Collateral Agent its attorney-in-fact, with
full authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Collateral Agent’s reasonable
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Loan Documents which
the Collateral Agent reasonably may deem necessary or advisable to accomplish
the purposes hereof. The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.
     SECTION 10.3 Continuing Security Interest; Assignment. This Agreement
created and shall continue in the same force and effect a continuing security
interest in the Pledged Collateral in favor of the Collateral Agent for the
ratable benefit of the Secured Parties and shall (i) be binding upon the
Pledgors, their respective successors and assigns and (ii) inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the other Secured Parties and each of their respective
successors, transferees and

39



--------------------------------------------------------------------------------



 



assigns. No other persons (including any other creditor of any Pledgor) shall
have any interest herein or any right or benefit with respect hereto (except for
Permitted Liens). Without limiting the generality of the foregoing clause (ii),
any Secured Party may assign or otherwise transfer any obligations held by it
and secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party, herein or otherwise, subject however, to the provisions of the
Credit Agreement and any Hedging Agreement.
     SECTION 10.4 Termination; Release. This Agreement shall terminate and the
Pledged Collateral shall be released from the Lien of this Agreement when the
Commitments have been terminated and the principal of and interest and premium
(if any) on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full (other than contingent
indemnification obligations that, pursuant to the provisions of the Credit
Agreement of the Security Documents, survive the termination thereof) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full. Upon termination hereof, the security
interests granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the applicable Pledgor or to such other person as may
be entitled thereto pursuant to any Order or other applicable Legal Requirement.
Upon termination hereof or any release of Pledged Collateral in accordance with
the provisions of the Credit Agreement, the Collateral Agent shall promptly (and
in any event within 10 Business Days), upon the written request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to the Pledgors,
against receipt and without recourse to or warranty by the Collateral Agent,
except that the Collateral Agent has not assigned or otherwise transferred its
security interest in the Pledged Collateral, such of the Pledged Collateral to
be released (in the case of a release) as may be in possession or control of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof and the other Transaction Documents, and, with respect to
any other Pledged Collateral, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be. If at any time any
payment (in whole or in part) of any Secured Obligations is invalidated,
declared to be fraudulent or preferential, set aside, rescinded or must
otherwise be restored by any Secured Party, this Agreement shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.
     SECTION 10.5 Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on any Pledgor in any case shall entitle
any Pledgor to any other or further notice or demand in similar or other
circumstances.
     SECTION 10.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be

40



--------------------------------------------------------------------------------



 



delivered to such addresses and given in the manner and become effective as set
forth in the Credit Agreement.
     SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     (b) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE SHALL AFFECT
ANY RIGHT THAT THE COLLATERAL AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY
LENDER OR OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.7(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, IN
THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPY) IN SECTION 10.6. NOTHING
IN THIS AGREEMENT OR

41



--------------------------------------------------------------------------------



 



ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
     (e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.7.
     SECTION 10.8 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     SECTION 10.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 10.10 Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
     SECTION 10.11 Waiver of Stay. Each Pledgor covenants that in the event that
such Pledgor or any property or assets of such Pledgor shall hereafter become
the subject of a voluntary or involuntary proceeding under the Bankruptcy Code
or such Pledgor shall otherwise be a party to any federal or state bankruptcy,
insolvency, moratorium or similar proceeding to which the provisions relating to
the automatic stay under Section 362 of the Bankruptcy Code or any similar
provision in any such Legal Requirement is applicable, then, in any such case,
whether or not the Collateral Agent has commenced foreclosure proceedings under
this Agreement, such Pledgor shall not, and each Pledgor hereby expressly waives
its right to (to the extent it may lawfully do so) at any time insist upon,
plead or in any whatsoever, claim or take the benefit or advantage of any such
automatic stay or such similar provision as it relates to the

42



--------------------------------------------------------------------------------



 



exercise of any of the rights and remedies (including any foreclosure
proceedings) available to the Collateral Agent as provided in this Agreement, in
any other Security Document or any other document evidencing the Secured
Obligations. Each Pledgor further covenants that it will not hinder, delay or
impede the execution of any power granted herein to the Collateral Agent, but
will suffer and permit the execution of every such power as though no law
relating to any stay or similar provision had been enacted.
     SECTION 10.12 No Credit for Payment of Taxes or Imposition. No Pledgor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
     SECTION 10.13 No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
     SECTION 10.14 No Release. Nothing set forth in this Agreement shall relieve
any Pledgor from the performance of any term, covenant, condition or agreement
on such Pledgor’s part to be performed or observed under or in respect of any of
the Pledged Collateral or from any liability to any person under or in respect
of any of the Pledged Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. The obligations of each Pledgor contained in
this Section 10.14 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents (other than contingent indemnification obligations
that, pursuant to the provisions of the Credit Agreement or the Security
Documents, survive the termination thereof).
     SECTION 10.15 Overdue Amounts. Until paid, all amounts due and payable
under this Agreement shall constitute Secured Obligations and shall bear
interest, whether before or after judgment, at the Default Rate. Nothing in this
Section 10.15 shall affect the Default Rate or the circumstances in which the
Default Rate is payable pursuant to the Credit Agreement.
     SECTION 10.16 Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:

43



--------------------------------------------------------------------------------



 



               (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;
               (ii) any lack of validity or enforceability of any Loan Document,
or any other agreement or instrument relating thereto against any Pledgor;
               (iii) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document or
any other agreement or instrument relating thereto;
               (iv) any pledge, exchange, release or non-perfection or loss of
priority of any other collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;
               (v) any exercise, non-exercise or waiver of any right, remedy,
power or privilege under or in respect hereof, or any Loan Document; or
               (vi) any other circumstances which might otherwise constitute a
waiveable defense available to, or a discharge of, any Pledgor.
     SECTION 10.17 Amendment and Restatement. On the date hereof, the Original
Security Agreement is hereby amended, restated and superseded in its entirety by
this Agreement. The parties hereto acknowledge and agree that (i) this Agreement
and the other Loan Documents executed and delivered in connection herewith do
not constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Credit Agreement) or the “Secured Obligations”
under the Original Security Agreement or any of the other Loan Documents;
(ii) such “Obligations” and “Secured Obligations” are in all respects continuing
(as amended and restated on the date hereof by this Agreement and by the Credit
Agreement) and (iii) the security interests and Liens granted under the Original
Security Agreement and the other Loan Documents are in all respects continuing
and in full force and effect and are hereby fully ratified and affirmed in favor
of the Collateral Agent for the benefit of the Secured Parties. Without
limitation of the foregoing, each of the Pledgors hereby fully and
unconditionally ratifies and affirms this Agreement and agrees that all security
interests and Liens granted hereunder and under the Original Security Agreement
shall from and after the date hereof secure all Secured Obligations hereunder
and under the other Loan Documents.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            BIOSCRIP, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       EACH GUARANTOR SET
FORTH ON ANNEX A,
as Pledgors
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel    

Signature Page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



            HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:   /s/ John D. Calabro       Name:   John D. Calabro       Title:  
Executive Vice President  

Signature Page to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO
AMENDED AND RESTATED SECURITY AGREEMENT
FINANCING STATEMENTS AND INTELLECTUAL PROPERTY REGISTRATIONS

          Type of Filings   Entity   Jurisdictions
UCC3 Assignment
  BioScrip, Inc.   Delaware
 
       
UCC3 Assignment
  BioScrip Infusion Services, Inc.   California
 
       
UCC3 Assignment
  Chronimed, LLC   Minnesota
 
       
UCC3 Assignment
  BioScrip Pharmacy, Inc.   Minnesota
 
       
UCC3 Assignment
  BioScrip Pharmacy (NY), Inc.   New York
 
       
UCC3 Assignment
  BioScrip PBM Services, LLC   Delaware
 
       
UCC3 Assignment
  Natural Living Inc.   New York
 
       
UCC3 Assignment
  BioScrip Infusion Services, LLC   Delaware
 
       
UCC3 Assignment
  BioScrip Nursing Services, LLC   New York
 
       
UCC3 Assignment
  BioScrip Infusion Management, LLC   Delaware
 
       
UCC3 Assignment
  BioScrip Pharmacy Services, Inc.   Ohio
 
       
UCC3 Assignment
  CHS Holdings, Inc.   Delaware
 
       
UCC3 Assignment
  Applied Health Care, LLC   Delaware
 
       
UCC3 Assignment
  Cedar Creek Home Health Care Agency, Inc.   Tennessee
 
       
UCC3 Assignment
  Critical Homecare Solutions, Inc.   Delaware
 
       
UCC3 Assignment
  Deaconess Enterprises, LLC   Ohio
 
       
UCC3 Assignment
  Deaconess HomeCare, LLC   Delaware
 
       
UCC3 Assignment
  East Goshen Pharmacy, Inc.   Pennsylvania
 
       
UCC3 Assignment
  Elk Valley Health Services, Inc.   Tennessee
 
       
UCC3 Assignment
  Elk Valley Home Health Care Agency, Inc.   Tennessee
 
       
UCC3 Assignment
  Elk Valley Professional Affiliates, Inc.   Tennessee
 
       
UCC3 Assignment
  Gericare, Inc.   Tennessee
 
       
UCC3 Assignment
  Infusion Partners, LLC   Ohio
 
       
UCC3 Assignment
  Infusion Partners of Brunswick, LLC   Georgia
 
       
UCC3 Assignment
  Infusion Partners of Melbourne, LLC   Georgia
 
       
UCC3 Assignment
  Infusion Solutions, Inc.   New Hampshire
 
       
UCC3 Assignment
  Knoxville Home Therapies, LLC   Tennessee

Schedule 1 to Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



          Type of Filings   Entity   Jurisdictions
UCC3 Assignment
  National Health Infusion, Inc.   Florida
 
       
UCC3 Assignment
  New England Home Therapies, Inc.   Massachusetts
 
       
UCC3 Assignment
  Option Health, Ltd.   Illinois
 
       
UCC3 Assignment
  Professional Homecare Services, Inc.   Delaware
 
       
UCC3 Assignment
  Regional Ambulatory Diagnostics, Inc.   Ohio
 
       
UCC3 Assignment
  Scott-Wilson, Inc.   Kentucky
 
       
UCC3 Assignment
  Scott Mississippi Home Health, Inc.   Mississippi
 
       
UCC3 Assignment
  South Mississippi Home Health, Inc. — Region I   Mississippi
 
       
UCC3 Assignment
  South Mississippi Home Health, Inc. — Region II   Mississippi
 
       
UCC3 Assignment
  South Mississippi Home Health, Inc. — Region III   Mississippi
 
       
UCC3 Assignment
  Specialty Pharma, Inc.   Delaware
 
       
UCC3 Assignment
  Wilcox Medical, Inc.   Vermont
 
       
UCC3 Assignment
  Bradhurst Specialty Pharmacy, Inc.   New York
 
       
IP Assignment
  BioScrip, Inc.
Infusion Solutions, Inc.
Critical Homecare Solutions, Inc.
Infusion Partners, LLC (formerly Infusion Partners, Inc.)
South Mississippi Home Health, Inc.
New England Home Therapies, Inc.
Wilcox Medical, Inc.   United States Patent and Trademark Office
 
       
 
  (with respect to security interest recorded on reel/frames 004184/0280, 0289,
0298 and 0315)    

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
     The undersigned hereby (i) acknowledges receipt of a copy of that certain
Amended and Restated Security Agreement, dated as of December 28, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), made by BioScrip, Inc., a Delaware corporation, and the other
Pledgors party thereto in favor of Healthcare Finance Group, LLC, as Collateral
Agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”), (ii) agrees promptly to note on its books the security
interests granted to the Collateral Agent and confirmed under the Security
Agreement, (iii) agrees that it will comply with instructions of the Collateral
Agent or its nominee with respect to the applicable Securities Collateral
without further consent by the applicable Pledgor, (iv) agrees that the
“issuer’s jurisdiction” (as defined in Section 8-110 of the UCC) is the State of
New York, U.S.A., (v) agrees to notify the Collateral Agent upon obtaining
knowledge of any interest in favor of any person in the applicable Securities
Collateral that is adverse to the interest of the Collateral Agent therein and
(vi) waives any right or requirement at any time hereafter to receive a copy of
the Security Agreement in connection with the registration of any Securities
Collateral thereunder in the name of the Collateral Agent or its nominee or the
exercise of voting rights by the Collateral Agent or its nominee.

            [NAME OF ISSUER]
      By:           Name:           Title:        

Issuer’s Acknowledgment

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
     This security pledge amendment, dated as of [__________ ___, 20__] (the
“Pledge Amendment”), is delivered pursuant to Section 5.1 of that certain
Amended and Restated Security Agreement, dated as of December 28, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), made by BioScrip, Inc., a Delaware corporation, and the other
Pledgors party thereto in favor of Healthcare Finance Group, LLC, as collateral
agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”). The undersigned hereby agrees that this Pledge Amendment
may be attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Pledge Amendment shall be deemed to be and
shall become part of the Pledged Collateral and shall secure all Secured
Obligations.

            [___________________]
      By:           Name:           Title:        

            AGREED TO AND ACCEPTED:


HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:           Name:           Title:        

Securities Pledge Amendment Page 1 of 2

 



--------------------------------------------------------------------------------



 



PLEDGED SECURITIES

                                      NUMBER                     OF   PERCENTAGE
OF     CLASS OF           SHARES   ALL ISSUED CAPITAL     STOCK OR      
CERTIFICATE   OR   OR OTHER EQUITY ISSUER   INTERESTS   PAR VALUE   NO(S).  
INTERESTS   INTERESTS OF ISSUER                      

INTERCOMPANY NOTES

                      PRINCIPAL   DATE OF         ISSUER   AMOUNT   ISSUANCE  
INTEREST RATE   MATURITY DATE                  

Securities Pledge Amendment Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
________________________
________________________
________________________
________________________
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Security Agreement, dated
as of December 28, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), made by BioScrip, Inc., a Delaware
corporation, and the other Pledgors party thereto in favor of Healthcare Finance
Group, LLC, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”).
     This joinder agreement supplements the Security Agreement and is delivered
by the undersigned, [________________] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor by all of the terms, covenants and conditions
set forth in the Security Agreement to the same extent that it would have been
bound if it had been a signatory to the Security Agreement on the execution date
of the Security Agreement. The New Pledgor also hereby agrees to be bound as a
party by all of the terms, covenants and conditions applicable to it set forth
in the Credit Agreement to the same extent that it would have been bound if it
had been a signatory to the Credit Agreement on the execution date of the Credit
Agreement. Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Collateral Agent, as collateral security for
the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor under the Credit Agreement and a Pledgor under the
Security Agreement. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to (i) the Pledgors
contained in the Security Agreement and the other Loan Documents and (ii) the
Guarantors under the Credit Agreement and the other Loan Documents.
Joinder Agreement Page 1

 



--------------------------------------------------------------------------------



 



     Annexed hereto are supplements to each of the Schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.
     This joinder agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this joinder agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this joinder
agreement.
     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CHOICE OF LAW THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.
Joinder Agreement Page 2 of 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this joinder agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

            [NEW PLEDGOR]
      By:           Name:           Title::        

            AGREED TO AND ACCEPTED:

HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:           Name:           Title:        

[Schedules to be attached]
Joinder Agreement Page 3 of 3

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]
COPYRIGHT SECURITY AGREEMENT
     This copyright security agreement (this “Copyright Security Agreement”),
dated as of [__________ ___, 20__], by [________] (the “Pledgors”), in favor of
Healthcare Finance Group, LLC, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) pursuant to that certain Amended and Restated
Credit Agreement, dated as of December 28, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
W I T N E S S E T H:
     WHEREAS, Pledgors are party to that certain Amended and Restated Security
Agreement of even date with the Credit Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) in favor of the Collateral Agent pursuant to which the Pledgors are
required to execute and deliver this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Copyright Collateral”):
     (a) Copyrights of such Pledgor listed on Schedule 11 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Agreement, and the Pledgors hereby acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of
 

1.   List the Copyrights identified in the Perfection Certificate.

Copyright Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Collateral Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), and upon written request of the Pledgors, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement.
[Signature Page Follows]
Copyright Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            [PLEDGORS]
      By:           Name:           Title:        

Copyright Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



            HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:           Name:           Title:        

Copyright Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

              REGISTRATION     OWNER   NUMBER   TITLE          

Copyright Applications:

              APPLICATION     OWNER   NUMBER   TITLE          

SCHEDULE 1 to Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[Form of]
PATENT SECURITY AGREEMENT
     This patent security agreement (this “Patent Security Agreement”), dated as
of [__________ ___, 20__], by [___________] (the “Pledgors”), in favor of
Healthcare Finance Group, LLC, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) pursuant to that certain Amended and Restated
Credit Agreement, dated as of December 28, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to that certain Amended and Restated
Security Agreement of even date with the Credit Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgors are required to execute and deliver this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Patent Collateral”):
     (a) Patents of such Pledgor listed on Schedule 12 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property)
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Agreement, and the Pledgors hereby acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Patent Security
 

2   List the Patents identified in the Perfection Schedule.

Patent Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof) and upon written request of the Pledgors, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement.
[Signature Page Follows]
Patent Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized offer as of the date first
set forth above.

            [PLEDGORS]
      By:           Name:           Title:        

Patent Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed:

HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:           Name:           Title:        

Patent Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
PATENT SECURITY AGREEMENT
ISSUED PATENTS AND APPLICATIONS
Issued Patents:

          OWNER   REGISTRATION NUMBER   TITLE          

Patent Applications:

          OWNER   APPLICATION NUMBER   TITLE          

SCHEDULE 2 to Patent Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
[Form of]
TRADEMARK SECURITY AGREEMENT
     This trademark security agreement (this “Trademark Security Agreement”),
dated as of [__________ ___, 20__], by [________] (the “Pledgors”), in favor of
Healthcare Finance Group, LLC, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) pursuant to that certain Amended and Restated
Credit agreement, dated as of December 28, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to that certain Amended and Restated
Security Agreement of even date with the Credit Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgors are required to execute and deliver this Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Trademark Collateral”):
     (a) Trademarks of such Pledgor listed on Schedule 11 attached hereto;
     (b) all Goodwill associated with such Trademarks; and
     (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Agreement, and the Pledgors hereby acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are
 

1   List the Trademarks identified in the Perfection Certificate.

Trademark Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement.
[Signature Page Follows]
Trademark Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            [PLEDGORS]
      By:           Name:           Title:        

Trademark Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed:

HEALTHCARE FINANCE GROUP, LLC,
as Collateral Agent
      By:           Name:           Title:        

Trademark Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND APPLICATIONS
Trademark Registrations:

          OWNER   REGISTRATION NUMBER   TITLE          

Trademark Applications:

          OWNER   APPLICATION NUMBER   TITLE          

Trademark Security Agreement Page 1 of 7

 